371 So. 2d 1080 (1979)
STATE of Florida, Appellant,
v.
Gary Wade BRAGG, Appellee.
No. 77-2075.
District Court of Appeal of Florida, Fourth District.
June 13, 1979.
Michael J. Satz, State's Atty., Seventeenth Judicial Circuit, and Patti Englander and Lisa Klein Goldstein, Asst. State's Atty., Fort Lauderdale, for appellant.
John L. Sutton and C.B. Hankel, III, Pompano Beach, for appellee.
PER CURIAM.
This is an appeal from an order granting a motion to suppress any reference at trial to a live lineup conducted before trial. The ruling was apparently based solely on the finding that through the fault of the state appellee's counsel was not present at the lineup which was conducted the day following appellee's arrest for burglary. The lineup took place prior to the appellee's appearance before any judicial officer and prior to the filing of a formal charging document. Under such circumstances we do not believe the appellee had a right to counsel at the lineup. Robinson v. State, 351 So. 2d 1101 (Fla. 3d DCA 1977); State v. Ciongoli, 313 So. 2d 41 (Fla. 4th DCA 1975). Accordingly, the order of suppression is reversed.
ANSTEAD and DAUKSCH, JJ., and SCHOONOVER, JACK R., Associate Judge, concur.